NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 12 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

COBY GOODMAN,                                    No. 15-55524

              Plaintiff - Appellee,              D.C. No. 2:14-cv-03171-JFW-RZ

 v.
                                                 MEMORANDUM*
WELLS FARGO BANK, N.A.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted May 4, 2015**
                               Pasadena, California

Before: FISHER, BEA, and FRIEDLAND, Circuit Judges.

      Wells Fargo Bank, N.A., appeals the order of the district court remanding

this case to the Superior Court of California for the County of Los Angeles. We




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exercise jurisdiction under 28 U.S.C. § 1453(c), vacate the district court’s order,

and remand for further proceedings.1

      When Wells Fargo first attempted to remove this action to federal court

under the Class Action Fairness Act (CAFA), the district court remanded the case

because, under the unsettled law of this Circuit, it determined that Wells Fargo was

a citizen of both California and South Dakota, thus defeating diversity. See 28

U.S.C. § 1332(d). After that order issued, we decided Rouse v. Wachovia Mortg.,

FSB, in which we held “a national bank is a citizen only of the state in which its

main office is located.” 747 F.3d 707, 709 (9th Cir. 2014). We thus concluded

Wells Fargo is a citizen only of South Dakota. Id. Within 30 days after we issued

Rouse, Wells Fargo again removed this action. But the district court again

remanded, holding that our decision in Rouse was not an “order or other paper”

justifying removal under 28 U.S.C. § 1446(b)(3). That was legal error.

      We have held the two 30-day periods set out in § 1446 are not the exclusive

periods for removal. See Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121,

1124–25 (9th Cir. 2013). Rather, “a defendant may remove a case from state court

within thirty days of ascertaining that the action is removable under CAFA . . . .”

Jordan v. Nationstar Mortg. LLC, 781 F.3d 1178, 2015 WL 1447217, at *1 (9th


      1
        We review de novo the district court’s remand order. See Nevada v. Bank
of Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012). And we GRANT appellee
Goodman’s motion for judicial notice.

                                          2
Cir. Apr. 1, 2015). And it can ascertain removability from information it discovers

itself, see Roth, 720 F.3d at 1125, or based on intervening case law, see Rea v.

Michael Stores Inc., 742 F.3d 1234, 1237–38 (9th Cir. 2014) (per curiam).

      Here, Wells Fargo ascertained that the case was removable based on our

decision in Rouse. Because neither the complaint nor any other paper

“affirmatively reveal[ed] on its face the facts necessary for federal court

jurisdiction,” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 691 (9th Cir. 2005)

(internal quotation marks omitted), neither of the 30-day removal periods under

§ 1446 was triggered, and Wells Fargo’s second CAFA removal was timely. See

Rea, 742 F.3d at 1238. Moreover, our decision in Rouse is “a relevant change of

circumstances . . . justify[ing] a reconsideration of a successive, good faith petition

for removal.” Id. (alterations in original) (internal quotation marks omitted)

(quoting Kirkbride v. Cont’l Cas. Co., 933 F.2d 729, 732 (9th Cir. 1991)).

      Costs of appeal are awarded to Wells Fargo.

      VACATED and REMANDED.




                                           3